 Case 1:18-cv-13445-NLH Document 24 Filed 07/07/20 Page 1 of 5 PageID: 2660



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   RAHEEM HARRITY,                        1:18-cv-13445 (NLH)

                   Petitioner,            MEMORANDUM OPINION & ORDER

         v.

   MR. STEVEN JOHNSON, et al.,

                   Respondents.


APPEARANCES:

Raheem Harrity
460023-C
New Jersey State Prison
PO Box 861
Trenton, NJ 08625

     Petitioner pro se


Jill S. Mayer, Acting Camden County Prosecutor
Linda A. Shashoua, Assistant Prosecutor
Camden County Prosecutor's Office
Appeals Unit
25 North Fifth Street
Camden, NJ 08102

     Attorneys for Respondent


HILLMAN, District Judge

     WHEREAS, Petitioner Raheem Harrity (“Petitioner”), a

prisoner currently confined at the New Jersey State Prison in

Trenton, New Jersey, submitted a petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254, see ECF No. 1; and
 Case 1:18-cv-13445-NLH Document 24 Filed 07/07/20 Page 2 of 5 PageID: 2661



     WHEREAS, Petitioner filed a motion to stay this matter so

he could exhaust certain grounds petition in state court, see

ECF No. 7; and

     WHEREAS, the Court granted Petitioner’s motion for a stay

on January 31, 2019, see ECF No. 15.        One month after the stay

was granted, Petitioner filed a request to reopen this matter

and a motion to amend and resubmit his original § 2254 petition

as well as a supplemental memorandum of law.         See ECF Nos. 16

(motion), 16-1 (supplemental memorandum of law); and

     WHEREAS, Petitioner subsequently filed an amended petition,

see ECF No. 21; and

     WHEREAS, Petitioner asked the Court to “allow the

Petitioner to delete any and all unexhausted issues and proceed

with only his amended petition [ECF No. 21].”          ECF No. 22 at 16

(emphasis in original).      Petitioner indicated that only Ground

One of the amended petition was exhausted, id. at 15; and

     WHEREAS, the Court informed Petitioner of the consequences

of deleting his unexhausted claims and continuing with only the

exhausted Ground One under § 2254, see ECF No. 23.           The Court

gave Petitioner a choice to either withdraw his petition

entirely or proceed only on the exhausted claim, id.; and

     WHEREAS, Petitioner did not respond to the Court’s notice.

Per the terms of the Court’s January 9, 2020 order, the Court

considers Petitioner to have understood and agreed to delete the

                                     2
 Case 1:18-cv-13445-NLH Document 24 Filed 07/07/20 Page 3 of 5 PageID: 2662



unexhausted claims and proceed with only Ground One of the

amended petition; and

     WHEREAS, the Court has reviewed Ground One under Rule 4 of

the Rules Governing Section 2254 proceedings and determined that

an answer is warranted,

      THEREFORE, IT IS on this        7th     day of July, 2020

     ORDERED that within 45 days of this Order, Respondents

shall file either a Motion to Dismiss on timeliness grounds only

or a complete answer to Ground One of the amended petition, ECF

No. 21; and it is further

     ORDERED that any Motion to Dismiss must (1) attach exhibits

that evince all relevant state court filing dates; (2) contain

legal argument discussing pertinent timeliness law; and (3)

demonstrate that an Answer to the merits of the Amended Petition

is unnecessary; and it is further

     ORDERED that if a Motion to Dismiss is filed, Petitioner

shall have thirty (30) days to file an opposition brief, in

which Petitioner may argue any bases for statutory and/or

equitable tolling, and to which Petitioner may attach any

relevant exhibits; and it is further

     ORDERED that if Petitioner files an opposition, Respondents

shall have ten (10) days to file a reply brief; and it is

further

     ORDERED that if the Motion to Dismiss is subsequently

                                     3
 Case 1:18-cv-13445-NLH Document 24 Filed 07/07/20 Page 4 of 5 PageID: 2663



denied, the Court will then direct Respondents to file a full

and complete answer; and it is further

     ORDERED that if no Motion to Dismiss is filed, Respondents’

answer shall respond to Ground One in accordance with Habeas

Rule 5(b); and it is further

     ORDERED that Respondents’ answer shall address the merits

of Ground One by citing to relevant federal law; and it is

further

     ORDERED that Respondents’ answer shall adhere to the

requirements of Habeas Rule 5(c) and (d) in providing the

relevant state court record of proceedings, including any pro se

filings; and it is further

     ORDERED that the answer shall contain an index of exhibits

identifying each document from the relevant state court

proceedings that is filed with the answer; and it is further

     ORDERED that Respondents shall electronically file the

answer, the exhibits, and the list of exhibits; and it is

further

     ORDERED that all exhibits to the Answer must be identified

by a descriptive name in the electronic filing entry, for

example:

     “Exhibit #1 Transcript of [type of proceeding] held on
XX/XX/XXXX” or

     “Exhibit #2 Opinion entered on XX/XX/XXXX by Judge YYYY”;
and it is further

                                     4
 Case 1:18-cv-13445-NLH Document 24 Filed 07/07/20 Page 5 of 5 PageID: 2664




     ORDERED that Petitioner may file and serve a reply to the

answer within forty-five (45) days after Respondents file the

answer, see Habeas Rule 5(e); it is further

     ORDERED that any request to deviate from this Order shall

be by motion; and it is further

     ORDERED that, within seven (7) days after any change in

Petitioner’s custody status, be it release or otherwise,

Respondents shall electronically file a written notice of the

same with the Clerk of the Court; and is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.




                                          s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     5
